DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/13/2021 has been entered.
Claims 6-8 and 10-14 remain pending and under consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8 and 10-14 stand rejected under 35 U.S.C. 103 as being unpatentable over Barsotti et al (J. Biol. Chem. 287(4): 2509-2519, 2011, and supplemental data, 4 .
Barsotti studied the function of p53 in inducing expression at the PVT1 locus. Barsotti showed that stimulation of p53 expression by treatment of cultured cells with nutlin or daunorubicin resulted in induction of miR-1205 expression and miR-1207-3p expression (page 2514, left column first and second full paragraphs, and Fig. 4B on page 2515).  Barsotti investigated the function of miR-1205 and miR-1207-3p by administering miR-1205 and miR-1207-3p mimics to HCT 116 colon cancer cells and found that they induced substantial cell death (page 2514, end of second full paragraph, and Fig. 5A). 
Barsotti did not disclose the structure of the miR-1205 and miR-1207-3p mimics, and did not disclose a mimic comprising biotin bound to the 3' end of the mature (guide) strand of the mimic.
Forbes disclosed the design synthetic oligonucleotides that mimic the function of miRNAs, with reduced off-target effects.  See abstract and paragraphs 1-3 and 12. The mimics comprise a duplex region comprising a first strand whose sequence has at least about 90% sequence identity with a specific miRNA and a second strand whose sequence has at least about 60% complementarity to the first strand, wherein the duplex region comprises a bulge of one to four unpaired nucleotides in the second strand, the bulge being located between any adjacent two of the first six nucleotides at the 3' end of the duplexed region of the second strand.  See e.g. claims 1, 2, and 14. Both strands may have a 3’-overhang from about one to about three nucleotides in length (paragraph 22 on page 6).

These references did not teach a mimic comprising biotin bound to the 3' end of the mature (guide) strand of the mimic.
In view of the disclosure of Barsotti that miR-1205 and miR-1207-3p induced cell death in HCT116 cells, it would have been of interest to one of ordinary skill in the art to have determined what were the target mRNAs of miR-1205 and miR-1207-3p.  Orom taught that miRNA targets could be predicted bioinformatically, but that these procedures are inherently limited by the availability of experimental data and are as such not qualified to find novel recognition patterns. See page 162, sentence bridging columns. Therefore Orom developed a direct affinity purification method for experimental identification of miRNA targets wherein a biotin moiety is conjugated to the 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the miR-1205 and miR-1207-3p mimics rendered obvious by Barsotti and Forbes by addition of a biotin moiety to the 3’-end of each guide strand as taught by Orom.  One would have been motivated to do so in order to determine which mRNAs were targeted by miR-1205 and miR-1207-3p in response to p53 stimulation and during the process of cell death induction. 
Thus the invention as a whole was prima facie obvious.

Response to Arguments
Applicant's arguments, and the Declaration of Dr. Olorunseun O. Ogunwobi (the Declaration), filed 1/13/2021, have been fully considered but they are not persuasive. 
Applicant argues that the cytotoxicity against LNCaP prostate cancer cells of unbiotinylated miR-1205 was compared to the cytotoxicity of its biotinylated counterpart, and that the biotinylated miR-1205 is unexpectedly superior, relying for support on Affidavit under Rule 132 of Dr. Ogunwobi. Applicant’s arguments, and the evidence presented in the affidavit, are insufficient to overcome the prima facie case of obviousness as discussed below. 
MPEP 716.02(d) indicates that results relied upon to overcome a prima facie case of obviousness must be commensurate in scope with the claims. In this case, the results relied upon are limited to those obtained in an experiment that appears to use a in vitro study was performed to determine if biotinylated miR-1205 (referred to in this patent application as SEQ ID NO: 7) has enhanced cytotoxicity in prostate cancer compared to its unbiotinylated counterpart”. Paragraph 6 states that “LNCaP cells were treated with 100nM biotinylated or unbiotinylated miR-1205 for 48 hours.”  It is unclear if the miR-1205 was single or double stranded, and if it was double stranded the sequence of the second strand was not disclosed.  It is noted that the instant claims are drawn to duplex miRNAs, that no claim is limited to a miRNA comprising a mature miR-1205 strand consisting of instant SEQ ID NO: 7 (such as may have been used in the affidavit), and that only claims 12-14 are limited to some form of miR-1205 (claims 6-8, 10, and 11 have embodiments that do not include miR-1205). 
Applicant’s arguments and the affidavit cannot overcome the rejection of claims 6-8 and 10-11 because these claims are not limited to the miRNA for which evidence was provided. If the results disclosed in the affidavit are truly unexpected, the evidence relied on is not commensurate in scope with the claims since the effect of biotin conjugation of only a single miRNA mimic was disclosed and it is not necessarily be clear that any observed effect can be extrapolated to mimics of other miRNAs, such as miR-1207-3p, miR-198, miR-24-3p, and miR-1304-5p.
Applicant’s arguments and the affidavit cannot overcome the rejection of claims 12-14 because it appears that only a single biotinylated miRNA and a single unbiotinylated miRNA were used in the experiment, and the relationship of these miRNAs to the genus of claimed miRNAs is unclear. For example, it is not clear if the 
Finally, the results relied upon show very small differences between biotinylated and unbiotinylated miR-1205.  While the three histograms presented in the affidavit appear to show non-overlapping error bars, this is not necessarily indicative of statistical prima facie case of obviousness must be of both statistical and practical significance. The use of a p-value is commonly relied upon to establish statistical significance by rejecting the null hypothesis.  No such analysis is presented for the results of the affidavit, and it remains unclear if the small differences observed between biotinylated and unbiotinylated miR-1205 are of statistical significance. Moreover, it remains unclear if the observed differences are of sufficient practical value to overcome a prima facie case of obviousness.  An explanation and/or evidence of how the observed small increase in in toxicity in an in vitro test provides anything of practical value sufficient to overcome the prima facie case of obviousness could be helpful. It is currently unclear that the observed difference would provide any practical difference in vivo, e.g. in the treatment of disease. 
For these reasons the rejection is maintained. 

Conclusion
	No claim is allowed.
	Any inquiry concerning this communication or earlier communications from the examiner(s) should be directed to Richard Schnizer, whose telephone number is 571-272-0762.  The examiner can normally be reached Monday through Friday between the hours of 6:30 AM and 4:00 PM.  The examiner is off on alternate Fridays, but is sometimes in the office anyway.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

	For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33  and 37 CFR 1.34  concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."

See MPEP 502.03(II).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635